Citation Nr: 0602200	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an increased disability rating for 
residuals of resection of the tenth right rib, currently 
evaluated as 10-percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to October 
1977.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Competent medical evidence does not indicate that a 
currently diagnosed psychiatric disorder is causally related 
to the veteran's period of military service. 

2.  The veteran's service-connected rib disability is 
manifested by resection of one rib, tenth right, without 
regeneration.  

3.  The veteran has a tender scar as a result of the tenth 
right rib resection.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The schedular criteria are not met for a rating higher 
than 10 percent for residuals of resection of the tenth right 
rib.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2005).  

3.  A separate 10 percent rating is warranted for a right rib 
scar, as a residual of the service-connected tenth rib 
resection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (prior to and from August 30, 
2002); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the January 2003 Statement of the Case (SOC) and 
the September 2004 Supplemental Statement of the Case (SSOC) 
of the pertinent laws and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in 
December 2001 and February 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letters enumerated what 
the evidence must show in order to establish entitlement to 
the benefits sought.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
December 2001 VCAA letter, the RO notified the veteran that 
VA will get any VA medical records or other medical treatment 
records he told us about.  Specifically, the February 2004 
VCAA letter, the RO notified the veteran that VA  was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the February 23, 2004 letter, page 3.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, both letters advised the veteran to give the RO 
enough information about relevant records so the RO could 
request them from the agency or person who has them.  



Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the September 2004 letter 
informed the veteran:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  See the February 23, 2004 letter, page 3.  
(emphasis in original).  

The Board therefore finds that the December 2001 and February 
2004 letters, the January 2003 SOC, and the September 2004 
SSOC properly notified the veteran and his representative of 
the information and medical evidence, not previously provided 
to VA that is necessary to substantiate the claims, and 
properly indicated which information and evidence is to be 
provided by the veteran and which VA would attempt to obtain 
on his behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claims by 
rating decision in September 2002.  This was in accordance 
with the preferred sequence of events.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
withdrawing its decision in Pelegrini v. Principi, 17 
Vet. App 412 (2004) (Pelegrini I).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

The evidence of record includes service medical records, VA 
and private medical records, and a report of VA examination.  

The veteran has suggested that certain service medical 
records are missing.  See his statement dated in October 
2004.  However, his VA claims folder includes an envelope 
that contains what appears to be a complete set of his 
service medical records.  There is no indication that any 
additional service medical records exist.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain the 
records would be futile].

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA should seek.  There is no 
indication there exists any evidence that has a bearing on 
this case that has not been obtained.

The veteran's representative has requested that the case be 
remanded to the RO to get a medical opinion "as to whether or 
not, if diagnosed, any of the veteran's diagnosed psychiatric 
disorders are etiologically related to his period of military 
service."  See Informal Hearing Presentation dated in 
December 2005, page 2.  In this regard, the Board 
acknowledges that the veteran has not been afforded a 
VA examination in conjunction with his service connection 
claim.

As mentioned, the VCAA and implementing regulations require 
VA to provide a veteran with an examination or to obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
examination of the veteran and/or a medical nexus opinion is 
not warranted in this case.  As discussed in more detail 
below, the service medical records do not contain any 
reference to an acquired psychiatric disorder and there is no 
other evidence establishing the veteran suffered from a 
psychiatric disease in service.  

Thus, the Board concludes that obtaining a medical 
examination and nexus opinion under the circumstances 
presented in this case is not necessary to decide the claim 
and would serve no useful purpose.  38 C.F.R. § 3.159(c)(4); 
cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In so 
concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 
16 Vet. App. 370 (2002), wherein VA erred in failing to 
obtain a medical nexus opinion even though evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of in-service psychiatric disorder.  The veteran has been 
provided the opportunity to present evidence pertaining to 
in-service incurrence, and he has not done so.  Although he 
now thinks that his claimed condition arose from service, he 
is not competent to diagnose such or render a nexus opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, the Board 
finds that the facts in this case are easily distinguishable 
from those in Charles.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran failed to report for a 
videoconference hearing scheduled in June 2005.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2005).

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2005).  Accordingly, the 
Board will proceed to a decision on the merits.

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

Relevant laws and regulations

Service connection - in general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Thus, in order to establish service connection for the 
claimed disorder, there must be:  (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The evidence of record reflects diagnoses of psychiatric 
disorders - including depressive disorder and mood disorder.  
Thus, Hickson element (1), a current disability, is met.  
[The veteran also has been diagnosed with a borderline 
personality disorder; however, personality disorders are 
considered to be congenital or developmental disabilities for 
which service connection generally may not be granted.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2005).].

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of an acquired psychiatric disorder, including 
depressive and mood disorders.  The September 1977 separation 
examination found that the veteran's psychiatric evaluation 
was normal.  To the extent the veteran is now contending that 
he had psychiatric problems in service, his current 
contentions are outweighed by the utterly negative service 
medical records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  The Board finds, 
therefore, that the preponderance of the probative evidence 
shows that the onset of the veteran's psychiatric problems 
did not occur during service.  Therefore, Hickson element (2) 
has not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
psychiatric problems to his military service.  As discussed 
above, he is not competent to provide opinions on medical 
matters such as the etiology of diseases.  See Espiritu; see 
also 38 C.F.R. § 3.159(a)(1).  His statements, therefore, are 
not probative of a nexus between his psychiatric diagnoses 
and military service.  See also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  In the absence of evidence 
of in-service disease or injury, VA is not obligated to 
obtain a medical nexus opinion.  Cf. Charles v. Principi, 16 
Vet. App. 370, 371-72 (2002).

For these reasons, Hickson elements (2) and (3) have not been 
met.  Thus, service connection for an acquired psychiatric 
disorder must be denied.

2.  Entitlement to an increased disability rating for 
residuals of resection of the tenth right rib, currently 
evaluated as 10-percent disabling.  

Relevant laws and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Specific rating criteria at issue

In this case, the veteran's right rib disability is rated as 
10 -percent disabling under Diagnostic Codes 7804 [scars, 
superficial, tender and painful on objective demonstration] 
and 5297 [removal of ribs].  

While this appeal was pending, the applicable rating criteria 
for skin disorders (including residual scars) were amended - 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The September 2004 SSOC reflects that the 
RO has evaluated the veteran's disability under the revised 
criteria and notified him accordingly.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  So the Board will similarly apply 
both the old and new versions of the criteria to his claim.

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2001).  Diagnostic 
Code 7800 provided ratings for scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provided ratings for 
scars from second and third degree burns.  Obviously, these 
provisions are not for application, given the nature of the 
veteran's disability.  Under Diagnostic Code 7803, a maximum 
10 percent rating was assigned for scars that were poorly 
nourished, with repeated ulceration.  Under Diagnostic Code 
7804, a maximum 10 percent was assigned for scars that were 
tender and painful on objective demonstration.  No higher 
rating was available under these provisions.  Finally, under 
DC 7805, scars could be rated based on limitation on function 
of the part affected.

Under the new Diagnostic Code 7802, a maximum 10 percent 
rating is warranted for scars, other than the head, face, or 
neck, which are superficial, which do not cause limited 
motion, and which involve area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2005).

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars and for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2005).

Under the new Diagnostic Code 7805, scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.  38 C.F.R. § 4.118, DC 
7805 (2005).

Under Diagnostic Code 5297, a 10 percent rating is warranted 
for removal of one rib or resection of two or more ribs 
without regeneration; a 20 percent rating requires removal of 
two ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2005).

Analysis

As noted above, in order for a higher disability rating to be 
assigned under Diagnostic Code 5297, there must be, at a 
minimum, complete removal of two ribs, which warrants a 20 
percent rating.  Here, the evidence of record does not show, 
nor does the veteran claim, the loss or resection of any ribs 
besides the tenth right.  VA examination in August 2002 noted 
a 12 x 1 cm scar that was consistent with resection of the 
cartilaginous part of the tenth rib.  Therefore, he is not 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 5297.  

The Board notes, however, that the Court has held that 
different problems resulting from a single injury may warrant 
separate ratings when none of the symptomatology for any one 
of the conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  In the present case, the August 2002 
VA examination noted the veteran had a tender scar as a 
result of the tenth right rib resection.  Consequently, the 
Board finds that a separate 10 percent evaluation is 
warranted for the tender scar pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to and as of August 30, 2002).

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against a rating higher than 
10 percent for residuals of the resection of the tenth right 
rib.  The Board also concludes, though, that a separate 
additional 10 percent evaluation is warranted for painful 
residual scarring.




ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.  

The claim for a rating higher than 10 percent for residuals 
of resection of the right tenth rib also is denied.  

But a separate 10 percent rating is granted for a right rib 
scar as a residual of the service-connected rib resection, 
subject to the applicable laws and regulations concerning the 
payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


